    Case: 1:20-cv-00267-SNLJ Doc. #: 2 Filed: 05/10/21 Page: 1 of 2 PageID #: 4




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                     SOUTHEASTERN DIVISION

TYRANCE DEWAYNE HILL,                                       )
                                                            )
                  Petitioner,                               )
                                                           )
         V.                                                )             No. 1:20-cv-00267-SNLJ
                                                           )
UNITED STATES OF AMERICA,                                  )
                                                           )
                                                           )
                  Respondent.                              )

                                      MEMORANDUM AND ORDER

         This matter comes before the Court on a document submitted by petitioner Tyrance

Dewayne Hill titled "Motion Based on the All Writs Act 28 U.S.C. 1651." The motion is

handwritten and not on a Court form. In the motion, petitioner accuses the Bureau of Prisons of

abusing its discretion "under Kay Fez/Willis," which apparently resulted in him not receiving the

proper jail credit. 1 Because petitioner seems to be attacking the execution of his sentence, the claim

should be brought pursuant to 28 U.S.C. § 2241. See Nichols v. Symmes, 553 F.3d 647, 649 (8 th

Cir. 2009). The Court will therefore direct petitioner to file an amended 28 U.S.C. § 2241 petition

on a Court form. See E.D. Mo. L.R. 2.06(A) ("All actions brought by self-represented plaintiffs or

petitioners should be filed on Court-provided forms"). Petitioner will be given thirty days in which

to comply. Failure to comply will result in the dismissal of this action without prejudice and

without further notice.

         Accordingly,




1Petitioner appears to be referring to Kayfez v. Gasele, 993 F.2d 1288 (7 th Cir. 1993) and Willis v. United States, 438
F.2d 923 (5 th Cir. 1971).
   Case: 1:20-cv-00267-SNLJ Doc. #: 2 Filed: 05/10/21 Page: 2 of 2 PageID #: 5




       IT IS HEREBY ORDERED that the Clerk of Court shall send to petitioner a copy of the

Court's 28 U.S.C. § 2241 form.

       IT IS FURTHER ORDERED that petitioner shall file an amended 28 U.S.C. § 2241

petition on the Court form within thirty (30) days of the date of this order.

       IT IS FURTHER ORDERED that if petitioner does not file an amended 28 U.S.C. § 2241

petition on the Court form within thirty (30) days of the date of this order, this action will be

dismissed without prejudice and without further notice.

       Dated this (   @,ft day of

                                              STEPHEJN.LlMBAUGH,J.
                                              SENIOR UNITED STATES DISTRICT JUDGE




                                                 2
